Judgment unanimously affirmed. Memorandum: Under section 1943 of the Penal Law the court should have passed upon the constitutional objections raised by the defendant. to the alleged predicate conviction prior to his sentence as a second felony offender. However from our review of the points raised by the defendant it would appear that there was no showing of any substantial violation of his rights cognizable by the court. (Appeal from judgment of Brie County Court convicting defendant of robbery, first degree.) Present — Marsh, J. P., Gabrielli, Moule, Bastow and Henry, JJ.